         Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 1 of 13


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                              NORTHERN DISTRICT OF CALIFORNIA
10   EPIC GAMES, INC.,                              CASE NO. 4:20-CV-05640-YGR
11                       Plaintiff,                 DECLARATION OF MARK G. GRAFF
12        v.
13   APPLE INC.,
14                       Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                      DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 2 of 13


1           I, Mark G. Graff, declare as follows:
2           1.      I am a consulting cybersecurity practitioner and author. I submit this declaration in
3    support of Apple’s position with respect to Epic’s request for an injunction.
4           2.      My opinion in this matter is based on my experience as a defender against cyberattacks,
5    as a computer programmer of several decades’ standing, and as a technical manager. As the head of
6    cybersecurity for Lawrence Livermore National Laboratory, and later as the Chief Information Security
7    Officer (CISO) of NASDAQ, I was responsible for anticipating cyber threats and defending those
8    institutions against spies and world-class cyber criminals. In 2003, I co-wrote the earliest book (“Secure
9    Coding”) describing how to develop, test, and deploy software so as to make it resistant to attack, and
10   have since co-written two others on the subject of security and software. I have also managed teams of
11   software developers and specialists responsible for analyzing and improving the security of application
12   software. As an expert witness, I have twice testified before Congress on matters of Internet and
13   software security; supported the Federal Trade Commission in a lawsuit relating to software security
14   and consumer safety; and helped California litigate a case regarding election security. In other work as
15   a consultant, I have written software to help control nuclear reactors as well as alarm systems for
16   museums and banks. More information about my work experience can be found in the curriculum vitae
17   I have attached as Exhibit A.
18          3.      My comments in this declaration are based on my reading of Epic’s Complaint; several
19   declarations in support and opposition (including particularly those of Mr. Grant and Mr. Schiller); and
20   other public documents in this case. I also asked for and received from Apple certain statistics regarding
21   App Store operations (see paragraph 6), and a copy of the description Epic supplied (see paragraph 14)
22   when submitting its Fortnite update to the App Store on August 3, 2020; other than these two sets of
23   facts, I have not made use of any non-public information about Apple’s operations.
24          4.      My general conclusion is that, based on cybersecurity considerations, Apple acted
25   reasonably on August 14,2020 when it suspended Epic’s membership in the Apple Developer Program.
26   This conclusion is explained in the following paragraphs. I think also, as I will explain in this
27   declaration, that Apple’s published App Store review policies and procedures are well considered; that
28   Epic’s failure to disclose its new non-IAP payment feature, when submitting its v13.40 Fortnite update



                                          DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 3 of 13


1    on August 3, obstructed informed review by Apple; and that if the way Epic performed the update
2    becomes the norm for other developers, the effectiveness of Apple’s security reviews of submitted apps
3    will be impeded, resulting in increased risk for Apple’s customers and others, worldwide.
4           5.      Apple’s role as the steward of security and privacy in applications submitted to the App
5    Store is a substantial responsibility, in light of the risks to customers and others should a rogue
6    application pass review and be deployed. Application software must be closely scrutinized, both when
7    originally submitted and when any changes are made that either introduce new features; make use of
8    new resources such as files or user input; or alter program logic or operational flow. Careful analysis
9    and custom functionality-based testing affords the best barrier to malefactors – whether individual
10   criminals, organized crime elements, or nation-state intelligence services – lodging malware into
11   pockets and purses around the world.
12          6.      In order to gauge the reasonableness of Apple’s App Review policies and procedures, I
13   believe it is helpful to consider the sheer volume of the task, including the number of developers or
14   companies that attempt changes inconsistent with Apple’s App Store review policies pertinent to this
15   case. Accordingly, while preparing this declaration I asked for and received the following statistics.
16   Apple tells me that so far this calendar year, they have processed 4,013,571 apps. In the last twelve
17   months alone, they have terminated 48,297 developer accounts for what they call “Bait & Switch /
18   Illicit Concept Changes”; terminated 54,805 accounts for “Hidden features / Code Obfuscation /
19   Facilitating downloading/installing of executable code, etc.”; and terminated 1,197 accounts for
20   “introducing a non-IAP payment method”. (I discuss in paragraph 18 how Epic’s actions may relate to
21   these categories.)
22          7.      These numbers say to me that, first, Apple’s review process must necessarily include
23   significant automation. Yet my experience with application review has shown over and over the value
24   of procedularized but flexible human analysis, and so I was glad to learn from the material Apple
25   provided that “[a]ll apps are installed on actual devices and reviewed by a person [emphasis added].”
26   This mix of automated and human review is the best approach for identifying security risks with
27   candidate apps. But the effectiveness of this testing will be hindered – and the risk of security violation
28


                                                         2
                                           DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 4 of 13


1    or misadventure increased – if either the software itself or the submitting developer obfuscates what
2    the app does and the way it works.
3           8.      Application security is the discipline of designing, developing, testing and deploying
4    software so as to be resistant to attack, preserving the integrity of the program’s actions under adverse
5    conditions. “Threat modeling” is the practice of imagining potential cyberattacks, then reasoning about
6    the attributes of a system that would either prevent, allow, or even facilitate such an attack; and also,
7    how the systems can be hardened, and the consequences abated. Application review processes, an
8    important part of application security, typically use specialized testing software to examine whether
9    the software under test could be manipulated to produce the loss scenarios envisioned in the security
10   threat models. The automated tests can examine the precise instructions and data structures within the
11   software, searching for and calling out either security weaknesses (“vulnerabilities”) that may make
12   the application exploitable by bad actors, or explicitly intended bad behavior such as theft or disclosure
13   of private information. Ideally, the combination of automated testing and human review will not only
14   detect sheer poor programming practice (e.g., not allocating sufficient storage for input data) but also
15   gauge the relevance of the candidate app to previously developed threat models. (An application
16   dealing with payment, for example, might be checked to make sure amounts are handled accurately,
17   and that identity and account information is protected from potential prying eyes.) But tests and human
18   analysis are not infallible and can fail to find serious problems – especially if the body of software to
19   be reviewed is lengthy and complex, and even more so without the cooperation of developers in
20   pointing out key changes and functionality.
21          9.      The scale of what is at stake with the Apple App Store review process is remarkable.
22   While I have not seen any threat models Apple may use in devising its review processes, it is easy to
23   see that a rogue application affecting the operation of a significant fraction of the world’s iPhones could
24   substantially disrupt local or even worldwide telephony systems, as well as broad segments of the
25   Internet itself. These risks mean that Apple, as steward of software running on about a billion devices
26   worldwide, needs policies and practices that protect against such potential attacks while not needlessly
27   impeding the flow of application software to its customers’ phones. In my opinion, Apple’s App Store
28   Review Guidelines (see Declaration of Philip W. Schiller in opposition to a TRO, Exhibit C) are


                                                         3
                                           DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 5 of 13


1    reasonable; it is appropriate and responsible to institute requirements allowing Apple to carry out an
2    informed, substantive, functionality-specific review of app functionality and operation.
3           10.     I turn now to my comments concerning the declaration of Mr. Andrew Grant in support
4    of Epic’s motion.
5           11.     Let me point out first that one of the biggest challenges in cyberdefense is the
6    “executable content” problem. (Here I am using “executable content” as an umbrella term to describe
7    code that a computer may be directed to execute that has been either created from inside the program,
8    during its execution or dynamically transferred to the computer in the course of its executing other
9    code. One simple example of executable content is the JavaScript text that your browser can encounter
10   when you visit a particular website.) Classic “static” code is written, compiled, and then executed.
11   There are many tools available today to examine static code to check for security holes; and software
12   producers often build the use of these tools into the software development process, making the software
13   safer and more difficult to exploit. When code is downloaded dynamically and executed on the fly, it
14   is more difficult to check for security holes – and often, thorough checking is impractical, since a user
15   (or an urgent task) may be waiting for the code to run.
16          12.     Now the Fortnite change central to this dispute does not apparently make use, precisely,
17   of executable content, as Mr. Grant points out (e.g., in paragraph 13 of his declaration in support of a
18   TRO). Instead, the change involved a “hotfix” (described in paragraph 4 et seq.). As Mr. Grant explains
19   (in paragraph 10 of his declaration), “When Fortnite is opened on an iOS device, the application
20   connects to Epic’s servers to check for new content to download or for ’notice’ to make pre-existing
21   functionality or content accessible.” He continues (paragraph 13), “[On] August 13, 2020, when the
22   Fortnite app on iOS devices queried Epic’s servers as to how many payment processing options were
23   available, the servers informed the app that there were two options… [and] the code made both options
24   accessible to users.” Mr. Grant concludes his hotfix discussion with the statement, “Epic did not
25   download any executable code or interpreted code in the Fortnite app as part of the hotfix that made
26   the payment options available [emphasis added].”
27          13.     In my opinion, Mr. Grant’s statement that Epic “did not download any executable code
28   or interpreted code” makes a distinction without a difference. Mr. Grant states in paragraph 12 of his


                                                        4
                                          DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 6 of 13


1    TRO declaration that “On August 3, 2020, Epic submitted Version 13.40 of Fortnite for review by
2    Apple… [that] included a payment process interface.” That new payment interface was then rendered
3    operational by a change on Epic’s servers on August 13, as detailed in paragraph 13. That is, new code
4    was submitted on August 3 that contained a latent feature activated 10 days later. To me, the fact that
5    the new functionality was delivered in two parts instead of one is not a significant difference. From a
6    security point of view, what matters most is whether Epic’s actions meant that the change was not
7    properly subject to review by Apple. With regard to Apple’s statement (Schiller TRO declaration,
8    Exhibit I, paragraph 4) that the app “[downloaded] new code,” I point out that new code was in fact
9    put in place on August 3, via the updating submittal. Again, the pivotal security point is whether the
10   new functionality was submitted in a manner that made an effective check for security problems
11   infeasible.
12          14.     Apple’s August 14 letter to Epic contends (paragraph 3) that the app “[introduced] new
13   payment functionality that was not submitted to or reviewed by App Review.” Apple’s App Store
14   Review Guidelines admonish developers to “make sure you…[i]nclude detailed explanations of non-
15   obvious features and in-app purchases in the App Review notes, including supporting documentation
16   where appropriate.” (See Schiller TRO declaration, Exhibit C, page 4.) Did Epic provide such
17   explanation? To find out, I asked Apple for the explanatory text supplied with the pivotal v13.40
18   version of Fortnite (the one that contained the hotfix described by Mr. Grant) at the time it was
19   submitted to the App Store on August 3, 2020. I show in figure 1, below, a screen capture of that text
20   with which Apple supplied me. And please note that Apple represents to me that there was no other
21   material submitted by Epic on August 3 that might have indicated that the update would introduce an
22   Epic direct payment system, and further represents that there are no other records of Epic having sent
23   Apple any additional data through Apple support channels.
24          15.     The text supplied by Apple as Epic’s submittal description makes no mention of the
25   new payment option feature. Here is what Epic describes as “What’s New,” in its entirety: “Splash
26   down into Chapter 2 – Season 3! Survive more than just the Storm in the aftermath of its revenge. As
27   the Island adapts to its flooded way of life, stay afloat, take on new enemies and new challenges.
28   Haven’t tried Fortnite before? Explore the Island and check out what’s new. Dive in!”


                                                       5
                                         DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 7 of 13


1

2

3

4

5

6           Figure 1. What’s New text for Fortnite v13.40 (8/3/20)
7

8           16.     Not only does the v13.40 text omit any mention of the significant new non-IAP payment
9    feature, it repeats word for word the What’s New text for the previous version, v13.30, submitted over
10   two weeks earlier (on July 17) – and matches as well the entirety of the What’s New text for v13.40.1
11   (August 6, 2020), submitted three days later. I show these two preceding/following descriptions –
12   almost identical to figure 1 – as figure 2 and figure 3.
13

14

15

16

17

18
            Figure 2. What’s New text for Fortnite v13.30 (7/17/20)
19

20

21

22

23

24

25          Figure 3. What’s New text for Fortnite v13.40.1 (8/6/20)

26

27          17.     The pattern of repeated What’s New texts was broken with the next release, v14.00,

28   which was submitted on August 25, 2020, after Apple had removed Fortnite from the App Store. It


                                                         6
                                           DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 8 of 13


1    says (figure 4), “Update: - Chapter 2 – Season 4 is here, adding a new Battle Pass and new outfits -
2    Continues to offer customers the choice of in-app purchases using either Apple’s payment solution or
3    Epic direct payment.” Nowhere in the text describing “What’s New” in three updates of Fortnite – on
4    August 3, August 6, or August 25 – was the introduction of a new feature announced.
5

6

7

8

9

10
            Figure 4. What’s New text for Fortnite v14.00 (8/25/20)
11

12
            18.     As I mentioned in paragraph 6, Apple tells me that they have terminated 54,805 accounts
13
     in the past twelve months for “Hidden features / Code Obfuscation / Facilitating downloading/installing
14
     of executable code, etc.” Since the v13.40 What’s New text makes no mention of the new payment
15
     option, it seems reasonable to me to classify the latter as a hidden feature. And as Epic concedes (Grant
16
     Declaration, paragraph 12; Sweeney Declaration, paragraph 9) the effect of the new feature was to
17
     “introduce the option for Fortnite players on iOS to make in-app purchases using Epic’s own payment
18
     system” (op. cit., paragraph 9), it also seems reasonable to me to classify Fortnite v13.40 as
19
     “introducing a non-IAP payment method,” an outcome for which (see paragraph 6 in this declaration)
20
     Apple terminated 1,197 accounts in the past year. For these reasons, Apple’s termination of at least
21
     some accounts relating to the v13.40 update seems consistent to me with other actions in the past year.
22
            19.     I will turn now to comments on Mr. Philip Schiller’s declaration in support of Apple in
23
     opposition to the TRO.
24
            20.     Mr. Schiller asserts (Schiller TRO declaration, paragraph 19) that “iOS and the App
25
     Store are widely recognized as providing the most secure consumer technology available….
26
     Developers benefit directly and significantly from the security safeguards in this marketplace.” I
27
     consider that these good outcomes derive directly from Apple’s App Store review policies and
28
     procedures.

                                                        7
                                          DECLARATION OF MARK G. GRAFF
           Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 9 of 13


1           21.     Mr. Schiller states (paragraph 18) that Apple “designed the App Store to provide a safe,
2    secure, reliable, and trusted place…. Central to these objectives is Apple’s requirement that every app
3    designed for iOS undergo rigorous, human-assisted review.” I agree with the requirement (and laud the
4    goals). My experience as a programmer, development manager, application security analyst and as a
5    CISO has taught me that well-informed, human-assisted review is fundamental to application security.
6    Obfuscation of (or a neglect to mention) the functionality intended by a software change can
7    significantly complicate the work of any assessor in evaluating the potential security impact of such a
8    change. The interaction of software components when code is executed can be astonishingly intricate,
9    and a sound description of changes and their intent can be essential in devising a road map for effective
10   review or testing. Apple’s approach, curated review, is consistent with best industry practice.
11          22.     Further to that point, if every developer (or even a great many developers) were
12   permitted to implement changes to their applications in the two-stage manner implemented by Epic in
13   this matter, without being required to expressly call attention to the new functionality, I would expect
14   a dramatic impact on App Store security reviews. The extraordinary volume of app submissions,
15   combined with the innate difficulty of finding security issues by mere examination of the software,
16   would make iOS applications significantly less safe – to the detriment of Apple customers, the
17   developers, and all those of us who live in a world with a billion or so active iPhones.
18          23.     I offer three opinions in conclusion. First, Apple’s published App Store review policies
19   and procedures appear to me to be well considered, implementing principles that are necessary to guard
20   against substantial security breaches. The statistics I have cited here suggest to me that Apple has been
21   consistent in proscribing obfuscation and hidden features, two characteristics that hinder effective
22   security review and that I find to be present in Epic’s August 3 submission. Second, when Epic did not
23   disclose the new non-IAP payment feature when submitting its v13.40 Fortnite update to the App Store
24   on August 3, 2020, their omission and the two-stage “hotfix” approach combined, in my opinion, to
25   both obscure the new functionality and obstruct substantive informed review. Third, even if Epic’s
26   hotfix were determined to implement a legitimate contractually conforming feature, the way they
27   performed the update, if allowed to persist and become the norm for other developers, would quickly
28   and ineluctably degrade the effectiveness of Apple’s security reviews, tending to diminish Apple’s


                                                        8
                                          DECLARATION OF MARK G. GRAFF
Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 10 of 13
Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 11 of 13




                       EXHIBIT A
             Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 12 of 13

                                  MARK G. GRAFF
                              mark@tellagraff.com • www.markgraff.com • @istopbadguys

                             CHIEF INFORMATION SECURITY OFFICER
                                        & CONSULTANT
Senior executive with more than 40 years of success within IT, cyber security, national security, and broadcasting. Strategic
problem solver with the ability to remain calm in critical situations. Broad range of specialty fields including information
security, risk assessment and management, election security, emerging technology, communications, team building and
development, security awareness and training, software development, and human cognition. Author of several books and host
of radio show/podcast, “CyberMatters with Mark Graff.”

                                   C R I T I C A L L E A D E R S H I P I N I T I AT I V E S

!   Shared cyber security responsibility for protecting America’s nuclear secrets over a nine-year period, successfully
    upholding all security measures and combating attempted breaches.
!   Worked with state governments (2018-2019) to identify and address election security risks.
!   Expert witness for the Federal Trade Commission in support of product-related litigation (2017-2019).
!   Protected largest stock market company in the world from cyberattack.
!   Founded cybersecurity collaboration group for World Federation of Exchanges.
!   Developed and hosted the first-ever gathering of world stock market security experts, the Defense of International
    Markets & Exchanges Symposium, in April 2014.
!   Established first-ever radio show focusing on bringing cyber security to the general public.
!   Expert witness for State of California on electronic voting system software (2008-2009) and U.S. Congress (2000,
    2012).
!   Co-founder of Para-Protect Services, a startup company that was first to make a profit from managed security services.

                                                  CAREER TRACK

CEO & Founder, TELLAGRAFF LLC                                                                             2015 to Present
! Established cyber security consulting firm to deliver critical threat and risk evaluation and remediation, C-level and
  Board-level training and decision support, expert witness services, keynote addresses and presentations to technical and
  non-technical audiences, and technical product development guidance.
! Established strategic professional relationships/board positions with leading/emerging cyber security firms.
! Cyber expert for national news outlets and publications including CNN International, CBS News, Wall Street Journal.

Chief Information Security Officer, NASDAQ QMX                                                          2012 to 2015
! Managed a $17-20 million budget and led a team of 30 staff to secure worldwide operations and data against cyber-
   attacks by foreign countries, criminal organizations, and other hostile entities.
! Directed global security policy, awareness and training, quality in software development, risk assessments, and
   application security.
! Created and hosted the first-ever gathering of Information Security Experts from global exchanges and stock markets,
   the Defense of International Markets & Exchanges Symposium (April 2014).

Chief Cyber Security Strategist, LAWRENCE LIVERMORE NATIONAL LAB                                         2008 to 2012
! Designed and wrote complex software utility for DOE sites to detect Personally Identifiable Information and other
   sensitive data on workstations and servers.
! Conducted numerous cyber security research projects and risk analyses, including classified systems.
! Key advisor to senior executive team on cyber policy, strategy, R&D topics, and potential investments.

Chief Cyber Security Officer, LAWRENCE LIVERMORE NATIONAL LAB                                              2003 to 2008
! Led comprehensive Cyber Security Program across unclassified and classified operations, overseeing a $23 million
   budget and 60 employees, including teams for incident response, security training and awareness, and internal audits.
! Oversaw regulatory compliance with DOE and NNSA standards, while managing the policy and procedure formulation
   for internal projects.
! Negotiated compliance schedules and contractual agreements with federal regulatory officials and agencies.
! Spearheaded laboratory-wide FISMA-mandated certification and accreditation program, implementing a Safe Harbor
   approach to move lab forward while meeting rigid compliance requirements.
            Case 4:20-cv-05640-YGR Document 75 Filed 09/15/20 Page 13 of 13

Vice President & Chief Scientist, PARA-PROTECT                                                              2000 to 2002
! Managed technology forecasting, security trend and threat analysis, and led promotional activities to raise awareness of
    necessity of secure future for global information infrastructure.
! Assisted in the development and execution of managed security service portfolio, including incident prevention and
    response.

Manager, Information Security Deployment, SUN MICROSYSTEMS                                                1992 to 2000
! Held a range of increasingly responsible positions from Security Coordinator (1993-1997) to Network Security
  Architect (1997-1999) to Manager, Information Security Deployment (1999-2000)
! Responsible for corporate global programs to measure security risks and deploy countermeasures, including program
  and resource development, security awareness training, and lecturing.
! Testified before U.S. Congress, delivered invited lectures to nuclear research laboratories and the American Academy
  for the Advancement of Science on information security measurement and risk assessment techniques.


                   E D U C AT I O N                                     B OARDS & A DVISORY R OLES
         UNIVERSITY OF SOUTHERN MISSISSIPPI                             DIGITAL AUTHENTICATION TECHNOLOGIES
           BS, COMPUTER SCIENCE, 1978                                              BOARD MEMBER
                                                                              NETWORK TIME FOUNDATION
       C E R T I F I C AT I O N & T R A I N I N G                                  BOARD MEMBER
        CISSP CERTIFICATION (2017, 2009)                                      BLACKRIDGE TECHNOLOGY
  FCC AMATEUR EXTRA BROADCAST LICENSE (2009)                            TECHNICAL ADVISORY BOARD MEMBER
      1000+ HOURS OF COMMERCIAL TRAINING                                         SECURITY SCORECARD
       3000+ HOURS OF TECHNICAL TRAINING                                TECHNICAL ADVISORY BOARD MEMBER
                                                                    FORUM OF INCIDENT RESPONSE & SECURITY TEAMS
           M I L I TA R Y E X P E R I E N C E                                          (FIRST)
                U.S. AIR FORCE                                                     FORMER CHAIR
         COMPUTER TECHNICIAN, 1975-1979                              LA HONDA-PESCADERO UNIFIED SCHOOL DISTRICT
                                                                        FORMER PRESIDENT & BOARD MEMBER

                                                H O N O R S & A WA R D S
                       INFORMATION SECURITY EXECUTIVE OF THE YEAR FOR NORTHEAST US, 2014
                              “KEEP IT SAFE” EDUCATIONAL VIDEO -TELLY AWARD, 2000
                                      TESTIFIED BEFORE CONGRESS 2000, 2012

         S E L E C T E D P U B L I C AT I O N S                                       AUTHOR, 1987

     OFFICIAL (ISC)2 GUIDE TO THE CISSP CBK
                 CO-AUTHOR, 2019                                     SELECTED FEATURES AND OPINION PIECES
  ENTERPRISE SOFTWARE SECURITY, ADDISON-WESLEY
                CO-AUTHOR, 2014                                     INC., FORBES, USA TODAY, SF CHRONICLE, CSO
 E-VOTING AND FORENSICS: PRYING OPEN THE BLACK                    MAGAZINE, PC MAGAZINE, CNN INTERNATIONAL, CBS
                                                                               RADIO, THE INTERCEPT
                       BOX
                CO-AUTHOR, 2009
       SECURE CODING, O’REILLY ASSOCIATES
                                                                  SELECTED SPEAKING ENGAGEMENTS
                CO-AUTHOR, 2003                                          “CYBER MATTERS WITH MARK GRAFF”
 TWENTY YEARS OF INTERNET SECURITY, NEXT TWENTY                                 RADIO SHOW HOST
                YEARS NEWSLETTER                                       NYIT CYBER SECURITY CONFERENCE (2016)
                  AUTHOR, 2001                                                  KEYNOTE SPEAKER
   PEXLIB: A REFERENCE MANUAL, PRENTICE-HALL
                  AUTHOR, 1994                                                    ACM CPR SIG (2015)
                                                                                   KEYNOTE SPEAKER
   HOW NOT TO GO BROKE AS A CONSULTING ENGINEER,
        MIDNIGHT ENGINEERING VOL 1, NO. 4                             SPLUNK CYBER SECURITY CONFERENCE (2014)
                     AUTHOR                                                     KEYNOTE SPEAKER
   THE ACCESS CONTROL EXECUTIVE: PSYCHOLOGICAL                             YOUTUBE / TELEGRAFF WEBSITE
    ELEMENTS OF COMPUTER SECURITY, MONOGRAPH                                SIXTY-SECOND VIDEO ESSAYS
